Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 17/157706 is responsive to communications filed on January 25th, 2021. Currently, claims 1-28 are pending are presented for examination.

Claim Objections
Claims 23-25 is/are objected to because the conversion only relates to the claim 1 instead of the claims 1-22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 23-28 is/are rejected under 35 U.S.C §102 (a)(1) as being anticipated by Choi et al. (US 20220038683 A1: PCT filed on June 24, 2019).

Regarding claim 1, Choi et al. (US 20220038683 A1) meets the claim limitations, as follows: 
A method of video processing, comprising: 
determining, for a conversion between a current video block of a video that is a chroma block and a bitstream of the video, utilizing one or more models for a cross- component prediction associated with a cross-component prediction mode [i.e. perform encoding/decoding for a chroma block by using a cross-component linear model as one of prediction modes; paragraph .0091, 0193]; and
performing the conversion based on the determining [i.e. perform encoding/decoding based on the determined model paragraph. 0091, 0193].

Regarding claim 4, Choi et al. (US 20220038683 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Choi et al. (US 20220038683 A1) discloses the claim limitations as follows:
The method of claim 1, wherein an indicator indicating utilizing the one or more models for the cross-component prediction is included in the bitstream [i.e. paragraph. 0053].

Regarding claim 23, Choi et al. (US 20220038683 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Choi et al. (US 20220038683 A1) discloses the claim limitations as follows:
The method of claims 1-22, wherein the conversion includes encoding the current video block into the bitstream [i.e. paragraph. 0091, 0193].

Regarding claim 24, Choi et al. (US 20220038683 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Choi et al. (US 20220038683 A1) discloses the claim limitations as follows:
The method of claims 1-22, wherein the conversion includes decoding the current video block into the bitstream [i.e. paragraph. 0091, 0193].

Regarding claim 25, Choi et al. (US 20220038683 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Choi et al. (US 20220038683 A1) discloses the claim limitations as follows:
The method of claims 1-22, wherein the conversion includes generating the bitstream from the current video block; and the method further comprises: storing the bitstream in a non-transitory computer-readable recording medium [i.e. paragraph. 0091, 0193].

Regarding claims 26-28, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Allowable Subject Matter
Claims 2-3, 5-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487